DETAILED ACTION
This is the first Office action on the merits. Claims 1-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/03/2019 and 01/29/2021 were considered by the examiner.
	
Specification
The disclosure is objected to because of the following informality:
Paragraph [0047] is meant to describe FIG. 1, however, it makes mention of several components that are not shown or labelled in the figure (such as controller 1, driving means 2, and rotating mechanism 3) while also failing to label components that are shown, such as rangefinders 43 and 44, the center component 5, and the walls L1 and L2. It seems likely that either the wrong figure or wrong description were entered here. Please amend one of these so the description better reflects the figure being shown.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmermann (EP2454608B1).

Regarding claim 1, Zimmermann teaches a laser positioning apparatus, characterized in that the laser positioning apparatus comprises:
	a laser emitting module configured to generate a first laser (FIG. 1, laser beam 6, Paragraph [0021]);
	a laser direction adjusting module configured to adjust the first laser to a second laser in a first direction when the laser direction adjusting module is located in a first position (FIG. 2, laser beam 6 and mirror unit 20, Paragraph [0023]), and adjust the first laser to a third laser in a second direction perpendicular to the first direction when the laser direction adjusting module is located in a second position (FIG. 3, laser beam 6 and mirror unit 20, Paragraph [0023]);
	a distance determining module configured to receive the laser reflected or diffused back by the second laser on a surface of a first object to be measured to determine a distance from the laser positioning apparatus to the first object to be measured (FIGS. 1, 2, and 3, reflected laser beam 5, Paragraph [0021]. Uses an APD for light detection.), or receive the laser reflected or diffused back by the 

Regarding claim 2, Zimmermann teaches the laser positioning apparatus according to claim 1, characterized in that the laser direction adjusting module is configured as a mirror (FIGS. 1, 2, and 3, mirror unit 20 and mirror 22).

Regarding claim 5, Zimmermann teaches the laser positioning apparatus according to claim 1, characterized in that the laser positioning apparatus further comprises: 
a display module configured to display a distance from the laser positioning apparatus to the first object to be measured (FIGS. 1, 2, and 3, display 8, Paragraph [0021] FIGS. 1, 2, and 3, display 8, Paragraph [0021]) and/or a distance from the laser positioning apparatus to the second object to be measured (FIGS. 1, 2, and 3, display 8, Paragraph [0021]).

Regarding claim 11, Zimmermann teaches a laser positioning method, characterized in that the laser positioning method comprises:
	adjusting a first laser to a second laser in a first direction when the laser direction adjusting module is located in a first position (FIG. 2, laser beam 6 and mirror unit 20, Paragraph [0023]), or adjusting the first laser to a third laser in a second direction perpendicular to the first direction when the laser direction adjusting module is located in a second position (FIG. 3, laser beam 6 and mirror unit 20, Paragraph [0023]); and
	positioning the laser positioning apparatus with the second laser and the third laser (Paragraph [0021]).

Regarding claim 12, Zimmermann teaches the laser positioning method according to claim 11, characterized in that the laser positioning method further comprises: 
receiving position information to be positioned (Paragraph [0021], Receives info from returning light beams.); and
positioning a laser positioning apparatus with the second laser and the third laser according to the position information (Paragraph [0021]).

Regarding claim 13, Zimmermann teaches the laser positioning method according to claim 11, characterized in that the laser positioning method further comprises: 
receiving the laser reflected or diffused back by the second laser on a surface of a first object to be measured to determine a distance from the laser positioning apparatus to the first object to be measured (FIGS. 1, 2, and 3, reflected laser beam 5, Paragraph [0021]. Uses an APD for light detection.); and
receiving the laser reflected or diffused back by the third laser on a surface of a second object to be measured to determine a distance from the laser positioning apparatus to the second object to be measured (FIGS. 1, 2, and 3, reflected laser beam 5, Paragraph [0021]. Uses an APD for light detection.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 20040051860 A1), in further view of Zimmermann (EP2454608B1).

Regarding claim 1 Honda et al. teaches a laser positioning apparatus, characterized in that the laser positioning apparatus comprises:
	a laser emitting module configured to generate a first laser (FIG. 14A, semiconductor laser LD, Paragraph [0078]);
	a distance determining module configured to receive the laser reflected or diffused back by the second laser on a surface of a first object to be measured to determine a distance from the laser positioning apparatus to the first object to be measured (FIG. 14A, photo detector 5a and object 2, Paragraph [0078]) and/or receive the laser reflected or diffused back by the third laser on a surface of a second object to be measured to determine a distance from the laser positioning apparatus to the second object to be measured (FIG. 14A, photo detector 5b and object 1, Paragraph [0078]).

Honda et al. fails to teach, but Zimmermann does teach a laser direction adjusting module configured to adjust the first laser to a second laser in a first direction when the laser direction adjusting module is located in a first position (FIG. 2, laser beam 6 and mirror unit 20, Paragraph [0023]), and adjust the first laser to a third laser in a second direction perpendicular to the first direction when the laser direction adjusting module is located in a second position (FIG. 3, laser beam 6 and mirror unit 20, Paragraph [0023]);

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the multi-directional rangefinder taught by Honda et al., with the rotating mirror 

Regarding claim 3 Honda et al., modified in view of Zimmermann, teaches the laser positioning apparatus according to claim 1, characterized in that the distance determining module comprises: 
a first receiving objective lens configured to receive and process the laser reflected or diffused back by the second laser on the surface of the first object to be measured (Honda et al., FIG. 14A, photo detector 5a, Paragraph [0078], Photo detector includes a receiving lens assembly.); and
	a first receiver configured to receive the laser processed by the first receiving objective lens (Honda et al., FIG. 14A, photo detector 5a, Paragraph [0078]).

Regarding claim 4 Honda et al., modified in view of Zimmermann, teaches the laser positioning apparatus according to claim 1, characterized in that the distance determining module further comprises: 
a second receiving objective lens configured to receive and process the laser reflected or diffused back by the third laser on the surface of the second object to be measured (Honda et al., FIG. 14A, photo detector 5a, Paragraph [0078], Photo detector includes a receiving lens assembly.); and
a second receiver configured to receive the laser processed by the second receiving objective lens (Honda et al., FIG. 14A, photo detector 5b, Paragraph [0078]).

.

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (EP2454608B1), in further view of Gupta et al. (US 20160274239 A1).

Regarding claim 6 Zimmermann teaches the laser positioning apparatus according to claim 5.

Zimmermann fails to teach, but Gupta et al. does teach the display module further comprises a prompting module configured to issue a prompt when the distance from the laser positioning apparatus to the first object to be measured satisfies a predetermined requirement (FIG. 2, Provide Notification 267 and Trigger action 270, Paragraphs [0050] and [0054]), and/or the distance from the laser positioning apparatus to the second object to be measured satisfies the predetermined requirement (FIG. 2, Provide Notification 267 and Trigger action 270, Paragraphs [0050] and [0054]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the multi-directional rangefinder taught by Zimmermann, with the prompting system taught by Gupta et al. The reasoning for this is that it quickly allows the user to see when a particular distance threshold has been met. This predictably leads to a more user friendly experience, by allowing work to move quicker.

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (EP2454608B1), in further view of Böckem et al. (US 20160170024 A1).

Regarding claim 7 Zimmermann teaches the laser positioning apparatus according to claim 1

Zimmermann fails to teach, but Böckem et al. does teach the laser positioning apparatus further comprises a direction indicating module configured to determine a position relationship between the second laser and the first object to be measured (FIG. 1, Paragraph [0096], PSD is capable of determining the orientation of the laser.), and/or determine a position relationship between the third laser and the second object to be measured (FIG. 1, Paragraph [0096], PSD is capable of determining the orientation of the laser.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the multi-directional rangefinder taught by Zimmermann, with the orientation monitoring and correcting module taught by Böckem et al. The reasoning for this is that if the lasers aren’t hitting their desired targets (for instance, two perpendicular walls) at a perpendicular angle, then it is likely measuring the distance on a slant and returning incorrect numbers. Thus, by having a method to sense and correct the alignment of the laser to ensure it is perpendicular, then it would predictably lead to more accurate measurement results. 

Regarding claim 8 Zimmermann, modified in view of Böckem et al., teaches the laser positioning apparatus according to claim 7, characterized in that the laser positioning apparatus further comprises a direction adjusting module configured to adjust the laser positioning apparatus according to the position relationship determined by the direction indicating module such that the second laser is perpendicular 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the multi-directional rangefinder taught by Zimmermann, with the orientation monitoring and correcting module taught by Böckem et al. The reasoning for this is that if the lasers aren’t hitting their desired targets (for instance, two perpendicular walls) at a perpendicular angle, then it is likely measuring the distance on a slant and returning incorrect numbers. Thus, by having a method to sense and correct the alignment of the laser to ensure it is perpendicular, then it would predictably lead to more accurate measurement results. 
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (EP2454608B1), in further view of Giger (US 20150309174 A1).

Regarding claim 9 Zimmermann teaches the laser positioning apparatus according to claim 1.

Zimmermann fails to teach, but Giger does teach the laser positioning apparatus further comprises a control module configured to control the laser positioning apparatus based on the position relationship between the second laser and the first object to be measured (FIG. 2, control unit 27, Paragraph [0110]. Bases part of control functionality on measured distance.) and/or the position relationship between the 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the multi-directional rangefinder taught by Zimmermann, with the control system taught by Giger. The reasoning for this is that having a control unit that accounts for the devices position in relation to the measured objects allows for some degree of automation of the laser apparatuses functioning, particularly for elements that might require more speed or precision then a human user could provide, such as fine tuning laser power and wavelength for particular target types and distances.
This predictably allows for a greater ease of use with the device when measuring objects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645 


/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645